DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe-I et al. (2018/0133561) in view of Sato (2016/0375311) and Watanabe-II (2016/0279484).  Claim 1, Watanabe-I discloses a golf ball comprising a core and cover comprising dimples (abstract). The bottom of the dimple includes a curved shape protruding from the center (fig. 2B).  Watanabe-I discloses a dimple volume of at least 0.75 but not less than 0.70 [0111].  Watanabe-II teaches a dimple volume from 0.6 to 1.0 [0116]. One of ordinary skill in the art would vary the dimple volume for the desired flight performance.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Watanabe-I discloses a cover hardness from 34 to 58 Shore D [0085] and the dimple includes a curved shape protruding from the center but does not give details regarding the dimples.  Sato teaches an identical dimple comprising a curved shaped protrusion (fig. 6).  Sato teaches the d (depth) is from 0.020 to 0.10 mm [0057] (fig 4). Formula 1 using a Shore D hardness of 58 equals 0.08, which is greater than d (depth), which may be from 0.02 mm up to 0.1mm. (Note: this would be up to 0.079 mm since it is required to be less than formula 1 or 0.08).   formula 1(0.08) - d (0.02 thru 0.079) = from a max of 0.06 to a minimum of 0.001.  One of ordinary skill in the art would have modified the dimple dimensions for enhanced flight performance.  Claim 2, Watanabe-I discloses a cover hardness from 34 to 58 Shore D [0085].  Claim 3, Watanabe-I discloses an intermediate layer hardness from 57 to 70 Shore D [0051].  Claim 4, Watanabe-I discloses the intermediate layer is harder than the cover layer.  Claim 6, more than 50% of the dimples comprising protrusions.  One of ordinary skill in the art would have modified the dimple dimensions for enhanced flight performance.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe-I et al. (2018/0133561) in view of Sato (2016/0375311) and Watanabe-II (2016/0279484), and further in view of Sajima et al. (2015/0182805).  Watanabe does not disclose a coating layer. Sajima teaches a coating comprising silica (delustering) and a Ra of at least 0.5 um [0051, 0060].  One of ordinary skill in the art would have included the coating for additional durability.  

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.  Applicant first argument, Claim 1 recites the volume VR of the dimples is less than 0.70 whereas Watanabe-I discloses that it is over 0.75. While it is clear Watanabe-I discloses a range for the dimple volume of at least 0.75, which borders applicant’s acceptable range of 0.75 or less, a secondary reference Watanabe-II is cited to teach a range of dimple volume from 0.6 to 1. Applicant argues the secondary reference should not be used because the dimple shape is different. However, the shape the dimple is disclosed in the primary reference and is identical to applicant’s dimple. Watanabe-II is cited to teach a larger dimple volume. Applicant further argues there is no reason to decrease the volume of the dimple without hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, decreasing the volume of a dimple is within the capabilities of one skilled in the art for the desired flight performance. The unique dimple shape is identical to Watanabe-1, compare applicant’s figure 4 to  Watanabe-I figure 2b.  The only difference would be the size.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant second argument, claim 1 recites that the relationship between the shore D hardness H of the cover and the depth d of the center protruding portion of the bottom of the dimple satisfies the formula 1: (H-83)/(-300) > d, whereas Watanabe-I is silent on the details regarding the depth of the dimple. Sato is cited to teach the dimensions of the dimple, which has an identical shape to the dimple in the primary reference, Watanabe-I. Sato teaches a depth d from 0.02 to 0.1, which is lower than the value for formula 1 (0.08), see above rejection. The newly added feature, (H-83)/(-300)-d ranges from 0.002 to 0.01 is satisfied.  Sato teaches d (depth) is from 0.020 to 0.10 mm [0057] (fig 4). Formula 1 using a Shore D hardness of 58 equals 0.08, which is greater than d (depth), which may be from 0.02 mm up to 0.1mm. (Note: this would be up to 0.079 mm since it is required to be less than formula 1 or 0.08). Formula 1(0.08) minus d (0.02 thru 0.079) = from a max of 0.06 to a minimum of 0.001.  This range includes applicant’s claimed range from 0.002 to 0.01.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 28, 2022